Citation Nr: 1616021	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  05-32 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a permanent and total disability rating for pension purposes for the period from August 11, 2004, to July 19, 2005. 

2.  Entitlement to an initial schedular rating in excess of 30 percent for a depressive disorder associated with osteochondrosis of the thoracolumbar spine. 

3.  Entitlement to an increased rating on an extraschedular basis for a depressive disorder associated with osteochondrosis of the thoracolumbar spine.

4.  Entitlement to an increased rating on an extraschedular basis for osteochondrosis of the thoracolumbar spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to June 1971. 

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

These issues have been remanded by the Board in April 2009 and December 2013 actions. They are now back before the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 

FINDINGS OF FACT

1.  The Veteran's countable income for the period pertinent to his claim exceeds the maximum annual pension rates and his disabilities did not render him totally disabled. 

2.  The Veteran's depressive disorder is manifested primarily by symptoms demonstrating occupational and social impairment, with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The symptoms of the Veteran's depressive disorder are contemplated by the schedular rating criteria.  

4.  The symptoms of the Veteran's thoracolumbar spine disability are contemplated by the schedular rating criteria.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to non-service connected (NSC) pension benefits have not been met. 38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2015). 

2.  The criteria for an initial disability rating for depressive disorder greater than 30 percent are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9434 (2015).

3.  The criteria for an increased rating on an extraschedular basis for depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.130 Diagnostic Code 9434 (2015).

4.  The criteria for an increased rating on an extraschedular rating for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.71a Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015). For the issues decided herein, VA provided adequate notices in letters sent to the Veteran in September 2005, February 2006, and April 2010.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting the claimant in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service and VA treatment records, as well as Social Security Administration records.  

Also, VA afforded the Veteran relevant examinations and opinions in November 2004, January 2005, July 2005, December 2005, March 2006, July 2009, May 2010, and December 2010. The examination reports described the Veteran's disabilities, addressed the relevant history, and provided findings in accordance with the rating criteria.  Therefore, the Board finds the examinations to be adequate.

Additionally, the Board has complied with the December 2013 remand directives.  The relevant records were obtained, a VA examination was afforded to the Veteran, and the claims were referred to the Director of Compensation Services for extraschedular consideration.  

In summary, the duties imposed by the VCAA have been considered and satisfied. 

Nonservice-connected pension

For the period from August 11, 2004, the date the Veteran filed his claim for benefits, to July 19, 2005, the date he was awarded TDIU benefits, the question is whether he was entitled to NSC pension benefits. Pursuant to 38 U.S.C.A. § 1521(a), improved nonservice-connected (NSC) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from NSC disability not the result of his willful misconduct. 

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3). The maximum annual pension rate is periodically increased from year to year. 38 C.F.R. § 3.23(a). The maximum annual pension rate is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23.

In this regard, the Board initially finds that the Veteran meets the active service requirement as he served for over 90 days during the Vietnam War. For the period from August 2004 to July 2005, the Veteran was awarded VA compensation benefits for his low back, tinnitus, and depression, with a combined rating of 50 percent disabling. He was deemed not service-connected for a right shoulder disability evaluated at 10 percent disabling, and a cervical spine disability that was deemed noncompensable. Thus, based on the evidence he was not permanently and totally disabled by nonservice-connected conditions for this period. 

Moreover, that notwithstanding, the Board finds that he has not met the net worth requirement as his countable income from VA compensation benefits for this period exceeds the maximum income for eligibility for NSC pension and exceeds the amount of pension benefits payable for this time period. 38 U.S.C. § 1521 (2004).  In 2004, NSC pension benefits payable for a married Veteran with one child was $5,251.  The Veteran was awarded compensation for this time period of $755 a month for September, October and November 2004, and $775 a month for the period from December 2004 through July 2005. This amount equals $8,585. Accordingly, the benefits payable for his service connected disabilities exceeded the available income from NSC pension for this period. See generally 38 U.S.C. § 5304. Therefore, he does not meet the basic income eligibility requirement to establish entitlement to payment of NSC pension from August 11, 2004, to July 19, 2005, and does not meet the requirement of being totally disabled due to nonservice-connected disabilities for his period. 



Increased rating for depression

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015). 

The veteran's entire history is considered when assigning disability ratings. 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). A review of the recorded history of a disability is necessary in order to make an accurate rating. 38 C.F.R. §§ 4.2, 4.41 (2015). The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue. Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments. A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings. 38 C.F.R. § 4.130 (2015). However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating. The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria. The Board will instead focus on the level of occupation and social impairment caused by the symptoms. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Treatment records from September 2004 through December 2004 showed the Veteran had chronic depression since 2003, possibly related to the increased pain of his back disorder and loss of career.  He endorsed symptoms of low energy, low motivation, some feelings of hopelessness and helplessness, dysphoria, some anhedonia, and loss of libido.  He was fully oriented with good eye contact and normal speech.  His affect was constricted and his mood was depressed.  There were no delusions, hallucinations, flashbacks, or obsessions.  He repeatedly denied suicidal or homicidal ideations, sleep impairment, panic attacks, and episodes of violence.  

The Veteran underwent a VA mental disorders examination in November 2004.  He reported symptoms of depressed mood, decreased interest and motivation, fatigue, and feelings of worthlessness and hopelessness.  He reported the onset of depression around 2003 when work became difficult for him due to increased back pain.  The Veteran stated that he was currently unemployed due to his chronic pain, not necessarily due to depression.  The Veteran reported a strong and positive relationship with his wife.  He described himself as always having been a loner but did not believe he was additionally isolated due to his depression.  

A mental status examination showed no impairment in thought process or communication and no delusions or hallucinations.  The Veteran exhibited appropriate behavior and denied suicidal or homicidal ideations.  He was fully oriented and able to maintain persona hygiene.  The Veteran showed no memory loss, obsessive or ritualistic behaviors, panic attacks, impaired impulse control, or sleep impairment.  

The examiner diagnosed major depressive disorder, single episode of mild severity and assigned a current and one-year previous GAF score of 68.  The examiner noted that the Veteran did not believe he was isolating himself socially and was able to interact with others and engage in social activities.  The Veteran was also capable of activities of daily living, although he reported some decrease in activities due to chronic pain.  

In a January 2005 VA examination report, the Veteran reported panic, fear, and depression over not being able to work and support himself due to his back pain.  A mental status examination showed he was fully oriented but the examiner found "indications of cognitive impairment or of a thought disorder."  He further noted that the Veteran's memory was intact and that his symptoms were mild to moderate in severity.  The examiner diagnosed depressive disorder and assigned a GAF score of 58.  He opined that his physical difficulties apparently prevent the Veteran from working.  

In an April 2005 therapy session, the Veteran reported a generally stable mood and having success averting depressive symptoms.  A mental status examination showed normal appearance, behavior, speech, affect, euthymic mood, normal thought process and content, no delusions or hallucinations, no suicidal or homicidal ideations, and no cognitive impairment.  His problem was noted to be a depressed mood, but his mood appeared to be stabilized.  A June 2005 record showed increased depression.  

In a July 2005 VA general medical examination report, the examiner noted that the Veteran was "unemployable, partly because of the back pain, which is fairly severely limiting to [the Veteran], but also very importantly because of his depression."

In October 2005, the Veteran was seen in the mental health clinic for a therapy session. He reported no change in his depression since stopping herbal supplements, but has had some mental confusion and insomnia he thinks are related to his medication. His mood was "okay" but he was less tolerant of external stimuli and reacted to it with sadness. He cares for his parents while his wife is away. He spends time studying futures markets and has been a trader on and off, and is trying to write a computer program that will do the trading. His affect was constricted, his speech fluent, spontaneous with organized content. His judgment was intact. There was no thought disorder. In a November 2005 treatment note, the Veteran stated that he had stopped taking his psychiatric medications because he did not like the side effects. He denied suicidal or homicidal ideations, had some hopelessness about life in general. His affect was constricted, he was alert, orientated, informative, and cooperative. His judgment was intact and he had no thought disorder. His speech was spontaneous, fluent and the content was organized. He was started on Wellbutrin and scheduled to return in approximately 3 months.

A VA mental disorders examination was conducted in December 2005.  The examiner opined that although the Veteran was diagnosed with depressive disorder, he found that the Veteran met the diagnostic criteria for generalized anxiety disorder, due to symptoms of restlessness, elevated respiratory rate, low energy, fatigue, low concentration, depression, and irritability.  The Veteran reported that his social life has diminished over the prior few years and he has only one or two friends with whom he socializes.  The examiner noted the Veteran to be pleasant with neat and tidy appearance, normal speech and behavior, full orientation, good memory, broad affect, anxious mood, and without cognitive impairment.  He diagnosed generalized anxiety disorder with some elements of depression and assigned a GAF score of 50, with serious symptoms and serious impairment in social and occupational functioning.  

In a May 2007 psychiatric evaluation, the Veteran reported depression due to his back disorder.  A mental status examination showed the Veteran was mildly, but not significantly, depressed. He maintained eye contact and had normal speech.  There was no suicidal or homicidal ideation or cognitive impairment.  The examiner assessed a mood disorder with major depressive features, mild to moderate.  The Veteran was assigned a GAF score of 51-60, which is indicative of moderate difficulty in social, occupational, or school functioning.  The examiner opined that the Veteran had no limitations in his ability to understand, remember, and carry out instructions, interact appropriately with supervision, coworkers and the public, and respond appropriately to change in routine work setting, but that Veteran had limited desire for socialization and generalized anhedonia.

The Veteran underwent a VA mental disorders examination in December 2010.  He reported a depressed mood that was of variable duration and mild to moderate severity, irritability, low energy, and low stress tolerance.  The Veteran denied a history of suicidal or homicidal ideation, plan, or intent.  

A mental status examination showed the Veteran was clean and casually dressed with unremarkable psychomotor activity.  His speech was spontaneous, clear, and coherent, attitude was friendly and cooperative, with a full affect.  His mood was noted to be slightly dysphoric.  He was fully oriented with attention intact, normal thought process and content, judgment, average intelligence, and good insight.  The Veteran denied delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, and episodes of violence.

Regarding social functioning, the Veteran reported that he lives with his wife and children and mother-in-law.  He stated he had a good relationship with his family and had close friends. Regarding occupational function, the Veteran reported that he had been retired due to medical problems since May 2003.  He was receiving Social Security disability income for his back and depression.  

The examiner opined that the Veteran's depression causes occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  Specifically, the examiner noted that the Veteran's depression is recurrent without full interepisode remission and his depressive symptoms are mild and characterized by irritability, low stress tolerance, and depressed mood.    

The examiner further opined that 

"the depression interferes mildly with his social activities even when the symptoms become more pronounced as they have reportedly become recently. The Veteran denied any social withdrawal; he does benefit from attending AA meetings regularly and seeing his few friends. Occupationally, the Veteran stated he was retired and he regrets not being able to provide as well as he used to for his family. The depressive symptoms are for the most part well-managed with the medication and not severe enough to interfere significantly with his occupational functioning.  According to the medical record the Veteran is capable of pro bono work; specifically, organizing a research project at the University and traveling to China."

VA treatment records from January 2011 through June 2011 showed the Veteran had chronic, stable depression.  In January 2011, he stated that his mood had been down since his recent trip to China.  Mental status examination showed a euthymic mood, with a normal presentation and no cognitive impairments.  A GAF score of 70 was assigned.  

The Veteran continued to be treated for depression in 2012 and 2013.  GAF scores ranged from 70 to 71.  In November 2013, he scored a 29 on the Beck Depression Inventory, indicative of a severely depressed mood.  His severe symptom was pessimism and his moderate symptoms included sadness, past failure, loss of pleasure, self-dislike, self-criticalness, loss of interest, loss of energy, concentration difficult, tiredness or fatigue, loss of interest in sex.  The Veteran's mild symptoms included guilty feelings, punishment feelings, indecisiveness, worthlessness, changes in sleeping pattern, and irritability.  The Veteran endorsed feelings of an overwhelming sense of doom, decreased sexual drive, decreased interest in activities, and "wishing he were dead."  A mental status examination was normal, with a dysphoric mood and no cognitive impairment.  The Veteran reported having three close friends and a supportive "to an extent" wife.  Although the Veteran was unemployed, he did volunteer work by providing financial advisement to an organization.  

A February 2014 treatment record showed the Veteran still experienced depression but was better able to be engaged in his life.  A mental status examination showed a dysphoric mood but otherwise normal with no evidence of cognitive impairment.  A depression inventory score was 27, indicating moderate depression.  In August 2014, the Veteran reported feeling stable but with some residual symptoms of depression, including low energy, hopelessness, and feeling "in a fog."  He denied suicidal or homicidal ideations.  

Upon review of the record, the Board finds that the preponderance of the evidence indicates that the symptoms of the Veteran's depressive disorder most closely approximated the criteria for a 30 percent disability rating for the entirety of the appeal period. The Veteran's depressive disorder is characterized by occasional decrease in work efficiency, with intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood and anxiety. The record does not indicate that the Veteran manifested or endorsed symptoms of memory loss, chronic sleep impairment, panic attacks, impaired judgment, or impaired speech. 

The Board notes that although the Veteran was not working during the period on appeal, the record indicates that he stopped working due to his physical symptoms, specifically the pain from his back disorder, and his depression has been attributed, in part, to his inability to work, rather than his inability to work being attributed to his depression.  

The Board finds that the evidence also shows that the Veteran generally functioned satisfactorily, with routine behavior, self-care and normal conversation.  No cognitive impairments were noted in the records.  VA medical records demonstrate that the Veteran was able to manage his finances, the activities of daily life, regularly presented as well-groomed, and maintained a positive relationship with his wife, children, and a few friends. 

The Board acknowledges that the record indicates that the Veteran experienced periods of increased depressive symptoms; however, his mental status examinations were consistently normal, he maintained a good relationship with his family, and there is no evidence of cognitive impairment.  While the Board does not doubt the competency or credibility of the Veteran's reports or the November 2013 record showing severe depression, they do not represent the Veteran's overall disability picture. In particular, the Board notes that the Veteran was typically assigned GAF scores of 60 or higher, indicative of mild symptoms and in February 2014, the Veteran's depression inventory score was 27, indicative of moderate symptoms.  Although there has been some fluctuation in symptoms, the Board finds that the Veteran's overall disability picture has been consistently moderate, showing occupational and social impairment with occasional decrease in work efficiency and intermittens periods of inability to perform occupational tasks, consistent with a 30 percent rating.

Further, the Veteran's speech was generally described as normal; he displayed no memory impairment; he was typically found to have linear, goal oriented thinking; and he generally had good judgment and insight.  Although the November 2013 treatment record showed the Veteran did not wish to live, he has consistently denied suicidal ideations. The overall disability picture does not present symptomatology of such frequency, severity and duration to meet or equate to occupational and social impairment with reduced reliability and productivity. 

As noted, consideration has also been given to assigning staged ratings for the Veteran's depressive disorder. However, while there have been brief periods of increased symptomatology, these periods were not indicative of an overall increase in the severity of the Veteran's condition, but rather represented situational elevations of symptomatology that were transient. The evidence shows that the overall level of disability has been consistent.  Accordingly, the Board finds that at no time during the period in question has the Veteran's depressive disorder warranted higher schedular ratings. See Fenderson, supra.

For these reasons, the Board concludes that, based on the preponderance of the evidence, the Veteran's depressive disorder overall has more closely approximated a 30 percent disability rating, but no higher, for the period on appeal. As the evidence preponderates against the claim, the benefit-of-the-doubt rule is not applicable. 38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular ratings

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

The threshold factor for extraschedular consideration on an individual basis is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The issue of consideration of an extraschedular rating first arose in the April 2009 Board decision, where the Board remanded the claims for referral to the Director of Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).  

As a basis for this remand directive, the Board noted that the evidence of record shows that the Veteran has not been employed since 2003. A July 2005 VA examiner opined that his unemployment was partly due to back pain, which was fairly severely limiting to him, and also due to his depression. In addition, a private functional capacity evaluation performed in January 2003 and a private medical disability assessment performed in November 2005 stated that the Veteran was not able to tolerate sitting or standing for extended periods. The January 2003 report specifically stated that the limitations due to his back condition interfered with his ability to work.  The Board further found that the evidence showed that the Veteran's depression and back disability interfered with his employment, as they limit him from standing or sitting for prolonged periods and these symptoms are not contemplated by the rating criteria.  

Contrary to the Board's statement in the 2009 remand, to the extent that the Veteran argues that his back disorder and depression interfere with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria. 38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)   With regard to the low back and depression, as of July 19, 2005, any interference with employment has been compensated through his schedular rating and the award of a TDIU. For the period prior to July 19, 2005, with regard to his back, any limitation of motion and functional limitation due to pain (to include on prolonged standing and siting) are contemplated in his schedular evaluation pursuant to the rating criteria and the criteria in 38 C.F.R. §§ 4.40, 4.45, 4.59, which are all considerations in the assignment of a rating under the schedule and not under section 3.321(b)(1). The Veteran has not alleged, and the record does not show, symptoms other than pain, limitation of motion and function due to his back disorder.  

Similarly, the schedular criteria for the Veteran's depressive disorder include consideration of occupational impairment, thus, any interference with employment is contemplated by the schedular criteria for evaluating psychiatric disabilities.  The Veteran has not asserted additional symptoms that are not contemplated by the Schedule. Accordingly, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for either the Veteran's low back or psychiatric condition.


ORDER

Entitlement to a permanent and total disability rating for pension purposes for the period from August 11, 2004, to July 19, 2005 is denied. 

An initial schedular rating in excess of 30 percent for a depressive disorder associated with osteochondrosis of the thoracolumbar spine is denied. 

An increased rating on an extraschedular basis for a depressive disorder associated with osteochondrosis of the thoracolumbar spine is denied.

An increased rating on an extraschedular basis for osteochondrosis of the thoracolumbar spine is denied.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


